                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO



DANNY A. PADILLA,

                       Plaintiff,

vs.                                                           No. CV 18-01116 KG/GJF

WARDEN BOWEN,
DEPARTMENT OF CORRECTIONS,

                       Defendants.


  RULE 41(a)(2) FINAL ORDER OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       THIS MATTER is before the Court on the “Motion for Prohibitor Injunction” filed by

Plaintiff Danny A. Padilla. (Doc. 1). On February 11, 2019, Plaintiff Padilla filed a document

titled “Motion to Dismiss Prohibitor Injunction.” (Doc. 5). Plaintiff Padilla requests that the Court

dismiss his Motion for Prohibitor Injunction and ignore his requests to proceed in forma pauperis.

(Doc. 5 at 1). The Court construes the Motion as a request for voluntary dismissal under Fed. R.

Civ. P. 41(a)(2) and will grant Plaintiff’s request.

       IT IS ORDERED: that Motion for Prohibitor Injunction (Doc. 1) and all claims and

causes of action are DISMISSED without prejudice under Rule 41(a)(2) of the Federal Rules of

Civil Procedure and this civil case is CLOSED.



                                               _____________________________________
                                               UNITED STATES DISTRICT JUDGE




                                                  1
